DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 5-15 are pending.
Claims 3, 4 and 16 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/22/2022, with respect to Claims 1, 2 and 5-15, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/22/2022) of claims 1-16 have been withdrawn.

Response to Amendment
The amendments to the claims, filed on June 22, 2022 have been entered. Claims 1, 2 and 5-15 are pending. With regard to claims 4-9 and 16, the objections have been withdrawn.

Allowable Subject Matter
Claims 1, 2 and 5-15 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector comprising: at least one base body with at least one contact portion and at least one connection portion, wherein the connection portion is provided for fastening an electrical conductor, wherein the base body is made of at least a first material, and wherein at least one layer of a second material is arranged in at least one surface area of the contact portion, characterized in that: the layer of the second material is applied by roll cladding or an additive manufacturing process the contact portion has at least one plug receptacle; the surface area with the layer of the second material is arranged inside the plug receptacle; the plug receptacle has at least one first contact element; the first contact element can be deflected counter to a spring force; and a layer of the second material is arranged at least in one surface region of the first contact element, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831